Citation Nr: 0413173	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for VA pension purposes, to include under the provisions of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from December 1970 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision that denied the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes, to include under the 
provisions of 38 C.F.R. § 3.321(b)(2). The veteran submitted 
a notice of disagreement (NOD) in April 2003, and the RO 
issued a statement of the case (SOC) in May 2003.  The 
veteran submitted a substantive appeal later that same month.  
The record indicates the veteran failed to appear at his 
scheduled hearing before a Veterans Law Judge on December 12, 
2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a permanent and total disability 
evaluation for pension purposes has been accomplished.

2.  The veteran is not a patient in a nursing home for long-
term care due to disability, or determined to be disabled for 
Social Security Administration (SSA) purposes, and he does 
not have permanent loss of both hands or both feet, or of one 
hand and one foot, loss of sight in both eyes, and is not 
permanently helpless or permanently bedridden.

3.  The veteran has diagnoses of alcohol dependence (active 
and severe), and mixed personality disorder with borderline 
and antisocial aspects, which are not disabilities for VA 
pension purposes; his other disabilities, to include 
degenerative changes of the lumbosacral spine, cervical 
spine, bilateral elbows, bilateral ankles, and a history of 
hepatitis B, produce no more than slight-to-moderate overall 
functional impairment.

4.  The veteran has 12 years of education and work experience 
as a material handler; and he last worked in September 1995.

5.  The veteran's disabilities for VA pension purposes are 
not of sufficient severity to preclude him from maintaining 
substantially gainful employment, consistent with his age, 
educational background, and occupational experience. 

6.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the veteran's disabilities for VA pension purposes.  


CONCLUSIONS OF LAW

1.  The criteria for a permanent and total disability rating 
for VA pension purposes are not met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.342, 4.15, 4.17, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5290, 5292, 5295; 
38 C.F.R. §§ 4.114, Diagnostic Code 7345 (2003).
 
2.  The requirements for referral of the claim for a 
permanent and total disability rating for VA pension purposes 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration are not met.  38 C.F.R. 
§ 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the January and February 2003 letters and the May 
2003 SOC, the RO notified the veteran and his representative 
of the legal criteria governing the claim, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claim for a permanent and total 
disability rating for pension purposes.  The RO notified the 
veteran of the three criteria for establishing entitlement 
for nonservice-connected disability pension benefits. Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's February 2003 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide information as to the type of disability that 
kept the veteran from working.  That letter also identified 
other evidence that could support a claim for nonservice-
connected disability pension benefits, and invited the 
veteran to submit such evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
both before and after the rating decision on appeal and after 
a substantially complete application was received.  However, 
the veteran has not, in any way, been prejudiced by the RO's 
actions.  As indicated above, the RO's letters in January and 
February 2003 constitute pre-adjudication notice for this 
claim.  Moreover, the May 2003 SOC was issued a mere two 
months after the initial adjudication of the claim in March 
2003; that document explained what was needed to substantiate 
the claim; the veteran was thereafter afforded the 
opportunity to respond.  The Board also points out that, as 
the case came to the Board in May 2004, well after the one-
year period for response to any such notice (see 38 U.S.C.A. 
§ 5103(b)(1)); the veteran has been afforded substantial time 
to submit any additional information and/or evidence.

Under these circumstances, the Board finds that, to the 
extent that VA may have failed in not completely fulfilling 
any duty to notify the veteran prior to the initial 
adjudication of the claim, such error is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records, and has arranged 
for the veteran to undergo VA examinations in connection with 
the issue on appeal.  Likewise, the veteran has been given 
opportunities to submit and/or identify evidence to support 
his claim.  Significantly, no outstanding sources of 
pertinent evidence, to include from any treatment providers, 
has been identified, and neither the veteran nor his 
representative has indicated that there is any outstanding 
pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding with a 
decision on the claim on appeal at this juncture.

II.  Factual Background

In January 2003, the veteran submitted a claim for VA pension 
benefits.  He reported that he had last worked in September 
1995, that he had 12 years of education, and that he had work 
experience as a material handler.  The veteran also reported 
that he had not claimed, and had not received Social Security 
benefits.

The veteran underwent a VA general medical examination in 
March 2003.  He reported pain under the right lung in the rib 
cage and in the shoulder blade, and reported that his bones 
crack, and he had bad nerves.  He had not seen a doctor in 12 
years.  The veteran also reported ankle pain, knee pain, 
elbow pain, neck pain, and back pain, as well as a history of 
hepatitis B and acid reflux symptoms.  

Examination revealed dorsiflexion of the ankles to 45 
degrees, plantar flexion to 20 degrees, inversion to 30 
degrees, and eversion to 20 degrees; the veteran's knees 
flexed to 130 degrees, and extended to zero degrees; and the 
veteran's elbows flexed to 145 degrees, with normal pronation 
and supination of both forearms.  The lumbosacral spine 
forward flexed to 100 degrees, extended to 30 degrees, and 
had right and left lateral bending of 30 degrees.  The 
physician noted no pain with the range of motion of any 
joint; nor did repetitive motion increase any pain or 
weakness.

The physician diagnosed the veteran with the following:  
Hepatitis B; an old un-united fracture of the cervical spine, 
with minimal degenerative changes; minimal degenerative 
changes of the lumbosacral spine; densities within the soft 
tissues around the knees, most likely residuals from old 
healed Osgood-Schlatter disease; tiny spurs at the ankles and 
elbows; and blurred vision.  Chest X-rays also revealed mild 
hyperinflation of both lungs, with no evidence of active 
pulmonary disease. 

The veteran underwent a VA mental disorders examination in 
May 2003.  He reported no history of psychiatric treatment 
and reported never taking any psychotropic medications.  The 
physician noted a lengthy history of polysubstance dependence 
with regard to alcohol and marijuana, in which the veteran 
had continued use to the extent he could afford it.  The 
veteran also reported abusing alcohol throughout most of his 
life.  The physician noted that, following military service, 
the veteran had no subsequent, stable work history due to 
alcoholism, absenteeism, and, reportedly, an inability to get 
along with authority figures.

On examination, the veteran was alert and oriented in all 
three spheres, in good intact with routine aspects of 
reality, and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, rhythm, and rates.  His conversation 
was generally relevant and coherent.  The veteran did not 
appear to be in any acute distress, though presented himself 
as disgruntled and angry.  Affect was responsive, but 
sluggish and distant.  His memory and intellect appeared to 
be relatively intact, though his insight and judgment were 
quite poor.  The overall clinical impressions were alcohol 
dependence, quite severe, and a mixed personality disorder 
with borderline and probable antisocial aspects.  A GAF 
(Global Assessment of Functioning) score of 40 was assigned.  

The physician concluded that the veteran's psychiatric 
difficulties were entirely related to alcoholism mixed with 
character pathology.  The physician found no evidence of a 
service-related impediment to employability, and indicated 
that no psychiatric disorder rendered the veteran incapable 
of being gainfully employed, aside from the alcoholism mixed 
with character pathology.

Statements of the veteran in the claims file are to the 
effect that his physical health problems and severe nervous 
condition and anxiety preclude him from maintaining regular 
employment.

III.  Legal Analysis

Under provisions of 38 U.S.C.A. § 1521, a disability pension 
is payable to a veteran who served for 90 days or more during 
a period of war and who is permanently or totally disabled 
due to nonservice-connected disabilities not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521(a).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective standards.  Talley v. Derwinski,  2 Vet. App. 
282, 285 (1992).  

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  A 
veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.  

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that  VA will consider a 
veteran to be permanently and totally disabled if he is a 
patient in a nursing home for long-term care due to 
disability, or determined to be disabled for Social Security 
Administration purposes.  Pub. L. No. 107-103, 
Section 206(a), 115 Stat. 990 (Dec. 27, 2001).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular evaluation for 
pension purposes.  Roberts v Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is only 
one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extra-schedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background and other related factors.  38 
C.F.R. §§ 3.321(b)(2), 4.16(b).

In this case, the Board notes, initially, that the veteran is 
not a patient in a nursing home for long-term care due to 
disability, or determined to be disabled for SSA purposes.  
He does not have permanent loss of both hands, or of both 
feet, or of one hand and one foot, loss of sight in both 
eyes, and is not permanently helpless or permanently 
bedridden.  Moreover, service connection has not been 
established for any disability.  The veteran's physical 
disabilities include, primarily, minimal degenerative changes 
involving his cervical spine, low back, elbows, and ankles.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The veteran's low back disability may be evaluated under 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine.  Under that code, a 10 percent rating is 
assignable for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for when there is severe limitation of motion.  

In the alternative, under Diagnostic Code 5295, a 10 percent 
rating is established for lumbosacral strain with 
characteristic pain on motion; a 20 percent rating is 
established when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; a 40 percent rating is established when 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

Considering the evidence of record in light of the applicable 
rating criteria, the Board finds that there is objective 
evidence of full range of motion of the lumbar spine, without 
evidence of additional functional loss due to pain.  Hence, a 
compensable rating for pension purposes is not warranted 
under Diagnostic Code 5292.  The RO assigned a 10 percent 
rating for VA pension purposes for lumbosacral strain under 
Diagnostic Code 5295.  Here, there is no evidence of muscle 
spasms to warrant a higher rating under that Diagnostic Code.  
Nor is there evidence of radiating pain, from the lower back 
to the lower extremity, to warrant a compensable rating for 
pension purposes under Diagnostic Code 5293 for 
intervertebral disc syndrome.    
 
With respect to the veteran's neck, slight limitation of 
motion of the cervical segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical segment of the spine warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

On VA examination in March 2003, the examiner documented an 
old un-united fracture of the cervical spine, with minimal 
degenerative changes.  Again, there is no evidence of limited 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted under Diagnostic Code 5003 for two or 
more major joints (to include bilateral elbows and ankles).  
Here, there is no evidence of incapacitating exacerbations to 
warrant a rating in excess of 10 percent for VA pension 
purposes.

The evidence reflects that the veteran's hepatitis B is 
asymptomatic, thus warranting no more than a noncompensable 
rating under Diagnostic Code 7345.

In view of all evidence of record, the Board finds that no 
more than a combined 20 percent rating is warranted for VA 
pension purposes for the veteran's physical disabilities.  As 
such, the veteran does not threshold percentage requirement 
for a permanent and total disability rating for VA pension 
purposes.

The Board points out that, in addition to the veteran's 
physical disabilities, the record reveals that the veteran 
has psychiatric disabilities.  Indeed, his primary 
psychiatric disability is alcohol dependence, severe and 
active.  However, alcoholism is not considered a disability 
for VA pension purposes because it is due to willful 
misconduct.  38 C.F.R. § 3.301(b).

The evidence also shows that the veteran has a mixed 
personality disorder, with borderline and anti-social 
aspects.  Personality disorders, and mental deficiency as 
such, are not diseases or injuries within the meaning of 
applicable legislation.  See, e.g., 38 C.F.R. § 3.303(c); 38 
U.S.C.A. § 1110 (providing compensation for disease or injury 
incurred in service).  The May 2003 physician concluded that 
the veteran's functional impairment was entirely related to 
alcoholism, mixed with character pathology.  The physician 
found no other psychiatric disorder that rendered the veteran 
incapable of being gainfully employed.

Moreover, while the evidence indicates that the veteran last 
worked in September 1995, the evidence does not show that he 
is prevented from performing substantially gainful employment 
due to his physical and psychiatric disabilities, other than 
alcoholism mixed with character pathology.  The veteran has 
12 years of education and experience as a material handler, 
and, but for his active alcohol dependence mixed with 
character pathology, he should be able to obtain gainful 
employment in the area of his work experience or in various 
types of sedentary work.  Hence, he does not meet the 
criteria for a total disability rating for pension purposes 
on any basis.
 
The RO has determined that this case does not present such an 
exceptional or unusual disability, picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, so as to render impractical the 
application of the regular schedular standards and to warrant 
referral for consideration of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(2).  The Board agrees.  There simply 
is no showing that his disabilities, other than alcoholism 
mixed with character pathology, have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) or frequent periods of 
hospitalization.  

As the criteria for a permanent and total disability rating 
have not been met, there is no basis for awarding VA pension 
benefits, and the veteran's claim must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

A permanent and total disability evaluation for VA pension 
purposes, to include under the provisions of 38 C.F.R. 
§ 3.321(b)(2), is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



